Case 2:20-cv-00446-GW-MAA Document 12 Filed 04/15/21 Page 1 of 1 Page ID #:46



    1

    2
                                                                              JS-6
    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11    SHYANN COURAGE,                          Case No. CV 20-446-GW-MAAx

   12                       Plaintiff,

   13          v.                                   ORDER TO DISMISS WITH
                                                    PREJUDICE
   14    1941 NORTH PLACENTIA
         AVENUE LLC, et al.,
   15
                            Defendants.
   16

   17

   18
              Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents
   19
        before it, and being fully advised finds as follows:
   20
              IT IS ORDERED THAT: Plaintiff Shyann Courage’s (“Plaintiff”) action
   21
        against Defendant 1941 North Placentia Avenue LLC (“Defendant”) is dismissed
   22
        with prejudice. Each party will be responsible for their own fees and costs.
   23

   24
        Dated: April 15, 2021
   25
                                               _________________________________
   26
                                               HON. GEORGE H. WU,
   27                                          UNITED STATES DISTRICT JUDGE
   28
